Citation Nr: 1202415	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-27 469 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to April 1983, from August 1999 to September 2002, and from October 2005 to May 2006, with additional prior service at the United States Naval Academy from 1973 to 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Newark, New Jersey VA Regional Office which, in pertinent part, granted service connection for GERD, rated 0 percent, effective June 5, 2007.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.


FINDING OF FACT

At no time during the rating period is the Veteran's GERD shown to have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; it is reasonably shown to have been manifested throughout by two or more of the above symptoms, to a lesser severity. 


CONCLUSION OF LAW

A 10 percent rating is warranted for the Veteran's GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.20, 4.21, 4.114, Diagnostic Code (Code) 7346 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

                    Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in October 2007, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is also met.  

                         Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rating schedule does not provide a specific code for GERD; the "staged" ratings assigned are by analogy to the criteria for rating hiatal hernia.  38 C.F.R. § 4.20.  On review of those criteria, the Board finds the analogy appropriate, as the symptoms of GERD most approximately resemble the symptoms and impairment in the criteria for rating hiatal hernia (under Code 7346).  

Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

If there is disagreement with the initial rating assigned upon a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

At the outset, the Board notes that following the August 2008 rating decision which granted service connection for GERD, rated 0 percent the Veteran submitted a December 2008 statement asking for reconsideration of the 0 percent rating based on additional medical evidence submitted.  He stated that "there also seems to be a misunderstanding regarding my symptoms associated with this disease as stated in the decision letter".  A January 2009 rating decision continued the 0 percent rating.  The Board finds that the December 2008 statement was a timely filed Notice of Disagreement with the August 2008 rating decision, and is therefore deciding this matter as a continuously pursued claim for an increased initial rating for GERD.

On January 2006 esophagogastroduodenoscopy (EGD), the Veteran reported GERD symptoms productive of mild to moderate systemic disturbance.  Findings included a 2 centimeter hiatal hernia and several small polyps in the gastric body consistent with fundic gland polyps.  The hypopharynx, esophagus, gastroesophageal junction, stomach, pylorus, and duodenum appeared otherwise normal.

On October 2007 VA examination, the Veteran reported that he had had reflux symptoms since 1976.  He denied any diarrhea or constipation.  He reported that when taking the medication Aciphex he is asymptomatic, yet he would get breakthrough symptoms about once every two months.  He denied any nausea, vomiting, or abdominal pain.  He reported taking Rolaids or Tums antacids for the breakthrough heartburn.  The examiner noted the findings on January 2006 EGD.  On physical examination, the abdomen was soft, nontender, and nondistended, with normal bowel sounds and no organomegaly.  A well-healed inguinal hernia scar was noted, with no recurrent hernia palpated.  The Veteran reported that he was working as an engineer.  The diagnosis was GERD with residuals as noted.

On May 2009 private treatment (records for which a waiver of RO consideration was submitted at the June 2011 Travel Board hearing), the treating physician Dr. "A.S." clarified the symptoms of the Veteran's GERD: when not medicated with either a proton-pump inhibitor (such as the Aciphex he was taking) or with an H2 antagonist, he would suffer from frequent pyrosis, regurgitation, and substernal pain.

At the June 2011 Travel Board hearing, the Veteran testified that when he takes his medications, the symptoms are largely suppressed but not eliminated.  He testified that he experiences the symptoms when he does not have his medication available, and he wakes up in the middle of the night with symptoms including regurgitation, as often as every two hours during the night.

The Board notes that symptoms associated with GERD are observable by the person experiencing them (more so than by an examiner).  The Veteran has reported two or more of the symptoms required for a 10 percent rating, including pyrosis, regurgitation, and substernal pain, throughout the appeal period.  The Board finds no reason to question the credibility of his accounts; they are consistent with the reports of his private provider.  As the symptoms described meet the schedular criteria for a 10 percent rating under Code 7346, the Board finds that such rating is warranted throughout.

The evidence does not show that symptoms that meet (or approximate) the above-listed criteria for a 30 percent rating were manifest at any time during the evaluation period.  While the Veteran has reported frequent pyrosis, regurgitation, and substernal pain, at no time during the appeal period is it shown that he had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, to a severity of being productive of considerable impairment of health.  Consequently, the Board finds that criteria for a 30 percent rating are not met for any period of time under consideration.

Further, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Veteran's treatment records reflect that he is employed, and the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

A 10 percent rating is granted for the Veteran's GERD, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


